EXAMINER'S AMENDMENT
Examiner contacted Applicant’s Representative, Paul Nagy (Reg. No. 37,896), and proposed the following amendments which were authorized by Applicant’s Representative. Independent claims 1, 8, and 15 are amended as follows:
“1. (currently amended) A first processing element comprising: 
a communication device for transmission of messages to a communication network and receipt of messages from the communication network, the communication network to comprises a distributed memory system comprising a plurality of individual processing elements to maintain associated local memories; and 
one or more processors to: 
determine a current vertex to be traversed in a distributed memory operation, the distributed memory operation to be executed at least in part by at least two of the individual processing elements, the current vertex to be accessible via a local memory maintained by the first processing element, the current vertex to be identified in a first message received at the communication device and obtained at the one or more processors; 
determine a subsequent vertex to be traversed based, at least in part, on a result determined in an operation executed in traversal of the current vertex 
initiate transmission of a second message, responsive to traversal of the current vertex at the first processing element, through the communication device addressed to a second processing element requesting traversal of the determined subsequent vertex, the subsequent vertex to be accessible via a local memory maintained by the second processing element.

8. (currently amended) A method at a first processing element comprising: 
determining a current vertex to be traversed in a distributed memory operation, the distributed memory operation to be executed at least in part, by at least two individual processing elements of a distributed memory system, the current vertex being accessible via a local memory maintained by the first processing element, the current vertex being identified in a first message received at the first processing element; 
determining a subsequent vertex to be traversed based, at least in part, on a result determined in an operation executed in traversal of the current vertex 
transmitting, responsive to traversal of the current vertex at the first processing element, a second message addressed to a second processing element requesting traversal of a 

15. (currently amended) An article comprising: 
a non-transitory storage medium comprising computer-readable instructions stored thereon which are executable by one or more processors of a processing element to: 
determine a current vertex to be traversed in a distributed memory operation, the distributed memory operation to be executed at least in part by at least two individual processing units of a distributed processing system, the current vertex to be accessible via a local memory maintained by the first processing element, the current vertex to be identified in a first message received at the first processing element; 
determine a subsequent vertex to be traversed based, at least in part, on a result determined in an operation executed in traversal of the current vertex 
5Attorney Ref. No. 252.P091/P04630US.familyPatent Application No. 16/194,000initiate transmission of a second message, responsive to traversal of the current vertex at the first processing element, addressed to a second processing element requesting traversal of the determined subsequent vertex, the subsequent vertex to be accessible via a local memory maintained by the second processing element.”
Allowable Subject Matter
Claims 1 – 21 are allowed. 
The following is an Examiner’s Statement of Reasons for Allowance:
Independent claims 1, 8, and 15 recite similar subject matter and are allowed under the same rationale. Reference is made herein to claim 1 as the representative claim.
The claimed invention of claim 1 is directed to a system comprising a communication device on a communication network comprising a distributed memory system which can send and receive messages. The processors of the communication network determines a vertex to be traversed as part of a distributed memory operation, traversing the vertex at a processing element comprising local memory essential for the current vertex, and determining a subsequent vertex based upon traversal of the 
Claim 1 is allowed as the prior art fails to teach or suggest every feature of claim 1 considered as a whole. The prior art is particularly silent in teaching the current vertex to be identified in a first message received at the communication device and obtained at the one or more processors, determining a subsequent vertex to be traversed based, at least in part, on a result determined in an operation executed in traversal of the current vertex, and initiating a transmission of a second message, responsive to traversal of the current vertex at the first processing element, through the communication device addressed to a second processing element requesting traversal of the determined subsequent vertex.
Dwars et al. (US 2020/0133663 A1), hereinafter “Dwars”, teaches performing a multi-source bread-first search (MS-BFS) in a distributed computing environment wherein the search originates at a subset of vertices in a data graph (Dwars Abstract). Dwars specifically recites that the vertices of the distributed graph are distributed throughout local memories of the networked computers (Dwars Paragraph [0019]) and the vertices are traversed by their edges one after another (Dwars Paragraph [0020]). While Dwars teaches of the nodes performing operations using the data that is locally stored and sending messages between the nodes via the network (Dwars Paragraphs [0062]), Dwars fails to teach the current vertex to be identified in a first message received at the communication device and obtained at the one or more processors, determining a subsequent vertex to be traversed based, at least in part, on a result determined in an operation executed in traversal of the current vertex, and initiating a transmission of a second message, responsive to traversal of the current vertex at the first processing element, through the communication device addressed to a second processing element requesting traversal of the determined subsequent vertex.
Smart (US 2018/0276261 A1) teaches of constructing and traversing a hypergraph, wherein the hypergraph comprises hypervertices and hyperedges which represent real-world entities and their interdependencies (Smart Abstract). Smart teaches of capturing a model of data items in a distributed memory space and constructing the hypergraph as a representational structure (Smart Paragraphs [0063] and [0067]). However, Smart fails to recite the communication network comprising communicating devices performing functions as in Applicant’s claimed invention, and further fails to remedy the deficiencies of Dwars or teach or suggest a current vertex to be identified in a first message received at the communication device and obtained at the one or more processors, determining a subsequent vertex to be traversed based, at least in part, on a result determined in an operation executed in traversal of the current vertex, and initiating a transmission of a second message, responsive to traversal of the current vertex at the first processing element, through the communication device addressed to a second processing element requesting traversal of the determined subsequent vertex.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.B/               Examiner, Art Unit 2459            
/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459